                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )    No. 1:18-cr-00296-JPH-TAB
                                             )
MICHEL LAMAH,                                ) -06
                                             )
                         Defendant.          )

            ORDER ON MOTION TO REVIEW DETENTION ORDER

      Mr. Lamah has filed a motion asking the Court to review his detention

order and order him released to the Wheeler Mission “Foundations” program.

Dkt. [193]. The Court has considered the motion and accompanying

declaration, the government’s response, the recording of the prior detention

hearing, the Pretrial Services Report, and the Magistrate Judge’s detention

order, and has determined that no hearing is necessary. See United States v.

Cox, No. 1:16-mj-96-MJD, 2016 WL 614333 at *1 (S.D. Ind. 2016) (citing

United States v. Torres, 929 F.2d 291, 292 (7th Cir. 1991)). Having considered

the issue de novo and weighed the factors identified in 18 U.S.C. § 3142(g), the

Court concludes there are no conditions of release that will reasonably assure

Mr. Lamah’s appearance. See United States v. Portes, 786 F.2d 758, 765 (7th

Cir. 1985) (“[A] finding of either danger to the community or risk of flight will be

sufficient to detain the defendant pending trial.”). Mr. Lamah’s motion is

therefore DENIED.




                                         1
      In support of his motion, Mr. Lamah argues that he should be released

into the Wheeler Mission Men’s Residential Center as a participant in the

“Foundations” program with “the least restrictive conditions” that would

reasonably assure his appearance. Dkt. 193 at 1–2. The government opposes

Mr. Lamah’s motion. Dkt. 204.

      While the Court considers this issue de novo, the Court evaluates the

same facts that the Magistrate Judge considered in addition to the facts in Mr.

Lamah’s motion. The Magistrate Judge considered, among other things, that

Mr. Lamah had contacts with alleged coconspirators outside Indiana, used a

card that was in another person’s name, had thousands of dollars in gift cards

at his apartment, was willing to use an alias, could spend money in ways that

cannot be tracked, had no family or community ties to this district, had family

ties outside the United States, and had no employment to go to if released. Mr.

Lamah does not dispute any of those concerns or argue that they have

changed. See dkt. 193.

      Mr. Lamah’s proposed placement at Wheeler Mission does not, when

considered along with all the other relevant facts, change the conclusion that

there are no conditions of release that would reasonably assure Mr. Lamah’s

appearance. Any other potentially relevant information about Mr. Lamah is

limited because he has declined to participate in a pretrial interview. The

Pretrial Services Report therefore lists all information about Mr. Lamah as

“unknown” or “not verified,” dkt. 85, and that has not changed since the report

was prepared.

                                       2
      For these reasons, the Court concludes there are no conditions of release

that will reasonably assure Mr. Lamah’s appearance as required. See 18

U.S.C. § 3142(g). Mr. Lamah shall therefore remain in the custody of the

United States Marshal pending trial.

SO ORDERED.

Date: 9/6/2019




Distribution:

Jonathan A. Bont
PAGANELLI LAW GROUP
jon@paganelligroup.com

Cindy Jane Cho
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
cindy.cho@usdoj.gov

William Lance McCoskey
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
william.mccoskey@usdoj.gov




                                       3
